t c memo united_states tax_court charles pitts petitioner v commissioner of internal revenue respondent docket no 6463-09l filed date p’s duly assessed income taxes for and were still unpaid in the irs filed a notice_of_federal_tax_lien and gave p notice of the filing and of his right to a collection_due_process cdp hearing before r’s office of appeals appeals under sec_6320 p requested a hearing appeals scheduled a hearing and asked p to submit financial information on form 433-a collection information statement for wage earners and self-employed individuals p’s representative requested that p’s liability be classified as currently not collectible because of financial hardship that the hearing take place in p’s home because p is disabled and that p be excused from submitting form 433-a because of his hardship appeals offered to conduct the hearing by telephone or correspondence and repeated the request for form 433-a p did not provide the requested information and appeals issued a notice_of_determination sustaining the filing of the notice of lien p appealed to this court pursuant to sec_6330 and filed a motion for summary_judgment r filed a cross-motion held appeals did not abuse its discretion in declining to conduct a face-to-face hearing in p’s home held further the paperwork reduction act of u s c ch does not apply to cdp hearings and appeals did not abuse its discretion in requiring p’s financial information on form 433-a anthony m bentley for petitioner mimi m wong for respondent memorandum opinion gustafson judge this case is an appeal by petitioner charles pitts pursuant to sec_6330 asking this court to review the notice_of_determination issued by the internal_revenue_service irs sustaining the filing of a notice_of_federal_tax_lien to collect mr pitts’s unpaid federal_income_tax for tax years and the case is currently before the court on the parties’ cross-motions for summary_judgment for the reasons explained below we will deny petitioner’s motion and grant respondent’s motion 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure background the following facts are based on forms certificate of assessments payments and other specified matters for mr pitts’s taxable years at issue on the undisputed documents submitted in support of the parties’ cross-motions and on court records of which we take judicial_notice mr pitts did not raise any genuine issue as to these facts mr pitts’s non-payment of his taxes mr pitts filed no tax returns for the years and he has still not paid his income_tax liabilities for those years the collection of which is now the subject of this litigation in date the irs prepared substitutes for return and thereafter sent mr pitts a statutory_notice_of_deficiency pursuant to sec_6212 determining deficiencies and additions to tax for those years mr pitts challenged that determination by filing a petition in the tax_court in date commencing pitts v commissioner docket no that case was concluded when mr pitts agreed to the entry of a stipulated decision on date and on date the irs assessed against mr pitts the following amounts of tax and additions to tax pursuant to that decision as well as interest thereon totaling about dollar_figure 2as of date--the latest date for which the record gives mr pitts’s balance due--he still owed dollar_figure continued additions to tax_year tax sec_6651 sec_6654 interest dollar_figure big_number big_number total big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in date mr pitts filed a petition in the u s bankruptcy court for the southern district of new york commencing in re pitts no that filing had the effect of staying irs collection of his liabilities pursuant to u s c sec_362 the irs filed a proof_of_claim in that proceeding that asserted mr pitts’s liability for his to taxes mr pitts objected to the proof_of_claim and the bankruptcy court overruled the objection we take judicial_notice of the records of the bankruptcy court which show that mr pitts’s bankruptcy case was closed in date the irs’s notice of lien on date the irs sent to mr pitts a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the letter stated that the irs had filed a notice of lien against mr pitts with respect to his unpaid tax_liabilities for and and that he had continued for the three years this balance appears not to include the eight years’ worth of additional interest that had accrued since date but had not yet been assessed a right to request a so-called collection_due_process cdp hearing before the irs office of appeals initial attempt to schedule the cdp hearing through his counsel anthony m bentley mr pitts timely submitted to the irs a form request for a collection_due_process or equivalent_hearing mr pitts’s form did not indicate what relief or collection alternative he desired but the phrase bankruptcy discharge was written on the form in response to mr pitts’s request a settlement officer3 in the irs office of appeals sent him and mr bentley a letter dated date which stated that mr pitts’s cdp hearing had been scheduled to be conducted as a telephone conference call on date the letter stated for me to consider alternative collection methods you must provide any items listed below which included a completed collection information statement form 433-a a blank form 433-a collection information statement for wage earners and self-employed individuals for mr pitts to fill out was attached to the letter sec_6330 provides that the cdp hearing shall be held before an officer_or_employee of the office of appeals thereafter the statute refers to this officer_or_employee as the appeals officer see sec_6330 in the irs office of appeals hearings are held before persons with the title appeals officer and settlement officer see reynolds v commissioner tcmemo_2006_192 in this instance the officer_or_employee who conducted the hearing had the title settlement officer mr bentley replied by a letter that the irs received on date which stated i am instructed by my client that the conference would be preferred to be held face-to-face at his home business address the address to which you direct his correspondence with me in attendance as well as the taxpayer on pincite hours or at such later date that may be mutually convenient the taxpayer requests that the treasury_department extend reasonable accommodation to him under the ada in meeting as indicated above due to his disability which makes him essentially homebound he suffers from inter alia acute copd chronic obstructive pulmonary disease his only income is social_security due to his recent layoff and his medical bills already amount to more than he can afford to the extent they are over and above his medicare benefits his principal issue he wishes to discuss with you concerns the suspension of collection due to hardship because of the above factors although mr bentley never submitted to the irs or to the court substantiation of mr pitts’s medical_condition we assume for purposes of summary_judgment that mr pitts does suffer from copd and that he is essentially homebound we also assume as mr bentley stated at the hearing held date that mr pitts lives in a fifth-floor walk-up apartment and that he is a hoarder --ie s omeone who has tons and tons of paper and a variety of other things around that represent all of his possessions second attempt to schedule the cdp hearing when the settlement officer received mr bentley’s letter she attempted to phone him and left him a voice mail message asking him to compromise on a date and time and offering to hold a face-to-face conference pincite broadway which was the office of appeals location nearest to mr pitts’s home mr bentley responded to the voice mail with a letter dated date which stated it would appear that my letter to you received in your office on date has lacked clarity it requests the department of the treasury to render reasonable accommodation to my client in having a face- to face conference at his home due to his disability which makes him substantially homebound my letter also requests a date specific for that meeting as the date chosen by you in the words of your letter is not convenient either to my client nor to me due to scheduling conflicts previously arranged and we have offered you in my letter any date post should that date be inconvenient i have enclosed an edited version of my original letter with emphasis on those terms which constitute requests under the americans with disabilities act for reasonable accommodation which your voice mail message appears to be refusing and would ask you to clarify your position the settlement officer again left a voice mail message for mr bentley explaining that the office of appeals does not conduct cdp hearings at taxpayers’ homes and that the cdp hearing could be held by correspondence or by telephone she asked that mr pitts choose the manner of hearing he would prefer and propose a date and time decision to conduct the cdp hearing by correspondence mr bentley replied by a letter dated date i write responsive to your voice mail message of date which i found to be polite informative and helpful as a result of the information that you relayed in your message it seems that the only effective course of action remaining to my client in view of his disability would be to seek hardship relief in the form of initially a temporary suspension of collection activity would you please be so kind as to inform me or provide me by mail what steps need be taken by the taxpayer to invoke this process i must advise that as i will be involved in a series of medical procedures over the next weeks as treatment for recently diagnosed stage three kidney disease i will be unable to telephone you as requested in your last voice mail message during normal business hours but i will be able to proceed by correspondence which choice is also selected and approved by my client for the balance of the appeals process emphasis added second request for form 433-a on date the settlement officer left a voice mail message for mr bentley explaining that in order to seek suspension of collection due to hardship mr pitts would need to fill out the form 433-a that had been enclosed with the settlement officer’s letter of date she asked that the form be filled out and returned by date so that she could review the form and then discuss the case with mr bentley mr bentley replied by a letter dated date which stated i write responsive to your voice mail message of date which suggests that you have not read the correspondence i have sent you despite your having acknowledged its receipt for your convenience therefore i have enclosed copies of my letters to you of date date and date which state the position of my client as to your reference to your letter of date it by its terms excludes the necessity of the taxpayer providing a 433a form if the collection alternative sought is a hardship suspension of collection to the extent the above was not your intended meaning in your letter i would call your attention to internal_revenue_service release ir-2009-2 date which states that irs assistors may be able to suspend collection without documentation to minimize burden sic on the taxpayer and request that if you are not so empowered kindly transfer this case to an assistor who is so authorized we will otherwise respond to your december letter as has been detailed to you in the enclosed prior received correspondence for the reasons stated therein not later than irs news_release ir-2009-02 date attached to mr bentley’s letter included the following paragraph to which he referred postponement of collection actions irs employees will have greater authority to suspend collection actions in certain hardship cases where taxpayers are unable to pay this includes instances when the taxpayer has recently lost a job is relying solely on social_security or welfare income or is facing devastating illness or significant medical bills if an individual has recently encountered this type of financial problem irs assistors may be able to suspend collection without documentation to minimize burden on the taxpayer third request for form 433-a in response to mr bentley’s letter the settlement officer sent him a last chance letter on date the date on which the cdp hearing had originally been scheduled this letter is not in the record but the settlement officer described it in detail in her work notes so composed last chance letter letter advised poa tp ie mr bentley the power_of_attorney and mr pitts the taxpayer that ir-2009-02 referring to postponement of collection actions to suspend collection actions in certain hardship cases does refer to the irs to suspend collection without documentation these guidelines would also depend upon the taxpayers situation ir-2009-2 directs taxpayers who are behind on tax_payments needs assistan ce that when contacting irs there could be additional help available for taxpayers facing unus u al hardship situations that to suspend collection actions if the individual has recently encountered financial problems irs manual indicates only partial financial analysis is required prior to reporting an account as cu r rently not collectible cnc if the aggregate assessed balance including prior cnc accounts is less than dollar_figure balances above that amount require a full financial analysis and the collection information statement with documentation is required the taxpayer balance is dollar_figure please keep in mind this does not stop penalties and interest from accruing as long as the assessed balance is still outstanding as the taxpayer did not file a tax_return for and additional documentation is required taxpayer’s cdp request was signed date appeals contact letter was dated date and allow ed the taxpayer sufficient time to prepare for the conference on date though the taxpayer is ‘essentially homebound’ a conference could not be extended to date requested date last chance composed and sent f u follow-up days ie date this last chance letter thus gave mr pitts until date to submit the requested information this date was between the date that the settlement officer had initially scheduled for the cdp hearing date and the alternative date that mr bentley had proposed date issuance of the notice_of_determination petitioner does not dispute the fact that the last chance letter was sent or the content of the letter however mr bentley made no response to the letter on behalf of mr pitts consequently on date the office of appeals issued to mr pitts a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination sustained the filing of the notice of lien an attachment to the notice stated that the liabilities were not discharged in the taxpayer’s bankruptcy and that no collection alternatives were available to the taxpayer as documentation was not supplied tax_court proceedings mr bentley timely filed a petition in this court on behalf of mr pitts appealing the notice_of_determination the petition asserts that the office of appeals abused its discretion in declining to suspend collection activity and it asserts three specific errors respondent violated the ada amendments act of amending the americans with disabilities act u s c chapter respondent violated title cfr implementing the paperwork reduction act of u s c chapter respondent declined to recognize underlying liability included components discharged in bankruptcy petitioner moved for summary_judgment on date respondent cross-moved on date and the motions were argued at a hearing on date i discussion applicable legal principles a summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b the party moving for summary_judgment bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment 98_tc_518 affd 17_f3d_965 7th cir in his opposition to respondent’s motion mr pitts asserts that cross-examination of respondent is required to understand the reason for the blatant date alteration in respondent’s log introduced in support of his motion for summary_judgment he apparently refers to respondent’s exhibit l case activity record print which reflects entries that the settlement officer made to record her work on the case including her contacts with mr pitts’s representative mr bentley to the extent that respondent’s assertion of a material fact in the case is based on an entry in that record if petitioner raises a genuine issue as to that fact then summary_judgment would be precluded however rule d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party such as mr pitts may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial in compliance with rule b respondent made and supported a showing of the authenticity of the case activity record print and of the facts of the case but mr pitts’s only response is his unelaborated assertion about blatant date alteration most of the dates in the chronology set out above are corroborated in petitioner’s submissions and he does not specify which dates were altered nor how the alterations would affect the outcome of the case we therefore hold that respondent’s factual assertions are not controverted in ruling on respondent’s motion we draw all inferences in favor of mr pitts and we find that there is no genuine issue as to any material fact and respondent is entitled to judgment as a matter of law b collection review procedure in general when a taxpayer fails to pay any federal_income_tax liability after demand sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien however within five business days after filing a notice of tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before the office of appeals sec_6320 b administrative review is carried out by way of a hearing before the office of appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr pitts has done agency-level review in lien cases in the case of a notice of lien sec_6320 provides that the procedures for the agency-level cdp hearing before the office of appeals are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 the notice_of_determination set forth the irs’s compliance with these requirements and mr pitts made no challenge as to verification in his petition or in his motion so no verification issues under sec_6330 are at issue second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed lien or levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 mr pitts’s contentions pertain to collection alternatives which we will discuss below additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 mr pitts did receive a notice_of_deficiency and did have prior opportunities to challenge the underlying liabilities for and when he not only litigated them in his prior case 4in the case of the lien filed against mr pitts the basic requirements see sec_6320 for which the appeals officer was to obtain verification are assessment of the liability sec_6201 sec_6501 notice_and_demand for payment of the liability sec_6303 and notice of the filing of the lien and of the taxpayer’s right to a cdp hearing sec_6320 and b docket no --in which his liabilities were determined by stipulated decision--but also attempted to challenge them in his bankruptcy case he cannot now make a third challenge to that determination in this cdp case mr pitts previously contended in the cdp hearing and in his petition in this case that the liabilities were subsequently discharged in bankruptcy but he did not assert this contention in his motion in his opposition to respondent’s motion or at the hearing and we find that he has abandoned this bankruptcy discharge contention finally the appeals officer must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination found that the filing of the nftl notice_of_federal_tax_lien balances the need for efficient collection of taxpayer’s accounts with taxpayer’ sec_5see 124_tc_69 the taxpayer had the opportunity to dispute the liability within the meaning of sec_6330 when the irs submitted a proof_of_claim for an unpaid tax_liability in taxpayer’s bankruptcy action 6respondent’s motion asserted that the office of appeals determined that petitioner’s bankruptcy filing did not discharge his tax_liabilities for the years at issue because petitioner’s objection to the irs’s proof_of_claim was overruled and the irs’s proof_of_claim was allowed in full by the bankruptcy court and that the office of appeals did not abuse its discretion in determining that petitioner’s bankruptcy did not discharge the unpaid tax_liabilities legitimate concerns that the collection action be no more intrusive than necessary mr pitts made no contention of any defect in the balancing conducted by the office of appeals in this case tax_court review when the office of appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr pitts has done in such an appeal where the underlying liability is not at issue we review the determination of the office of appeals for abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir ii respondent’s entitlement to summary_judgment a mr pitts’s failure to produce financial information the office of appeals determined not to grant mr pitts’s request to suspend collection activity against him on the ground of financial hardship and we review that determination for an abuse_of_discretion suspension of collection activity is in cdp parlance a collection alternative that the taxpayer may propose see sec_6330 and that the office of appeals must take into consideration sec_6330 the internal_revenue_manual irm makes provision for a taxpayer’s account to be declared currently not collectible cnc in cases of hardship see irm pts dollar_figure date policy statement date however the regulations state that t axpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 proced admin regs it could hardly be otherwise for a taxpayer to justify suspension of collection on the ground that the account should be deemed currently not collectible --ie that he cannot afford to pay the liability-- he must of course show that he cannot afford to pay the liability to do so he must show his financial circumstances-- ie the money that is available to him and the expenses that he bears form 433-a is the means by which the irs obtains this financial information from the taxpayer--but mr pitts failed to submit this information despite three requests for it on date date and date in the absence of that information the office of appeals did not 7see vinatieri v commissioner t c ___ ___ n slip op pincite in estate of atkinson v commissioner tcmemo_2007_89 we found reasonable the requirement that an entity seeking collection alternatives to full payment including reporting an account as currently not collectible submit a full financial statement abuse its discretion in declining to put mr pitts’s account into cnc status in his correspondence with appeals mr bentley resisted the irs’s request that mr pitts complete form 433-a by citing the recent irs news_release ir-2009-02 supra although he did not cite that release or make the same contention in his petition or his motion papers we note that the contention was not well grounded mr bentley seemed to read the news_release as creating an immunity from the obligation to produce financial information in fact the release stated that irs assistors may be able to suspend collection without documentation emphasis added and as the settlement officer explained to mr bentley the irm makes provision for suspension of collection after only partial financial analysis where the liability is less than dollar_figure mr pitts’s unpaid liability was more than ten times that amount before his accounts could be treated as cnc mr pitts was obliged to show his financial situation and he failed to submit 8see irm pt under certain conditions a cis collection information statement is not required before reporting an account cnc the aggregate unpaid balance of assessments including any prior cnc’s must be less than the amount in lem the lem law enforcement manual is a portion of the irm that is not made available to the public see 584_fsupp_1241 e d mich form 433-a to make that showing the office of appeals did not abuse its discretion by requiring the submission of form 433-a or by denying cnc status in its absence b mr pitts’s contentions mr pitts asserts two errors10 by the office of appeals that he argues constituted abuses of its discretion and we address them separately here denial of a face-to-face hearing at mr pitts’s home mr pitts argues that because he is disabled as a result of copd the americans with disabilities act ada u s c chapter required the settlement officer to make reasonable accommodation for his disability by conducting a face- to-face cdp hearing in his home this contention fails for multiple reasons 9the form 433-a seeks not only information about a taxpayer’s current income and expenses but also details of his assets although mr pitts represented that his only source_of_income was social_security_benefits and alleged that he had substantial medical_expenses he substantiated neither claim and on the record before us he made no representations whatever about the presence or value of any assets--the other information required by form 433-a which is necessary for evaluating his ability to pay 10in his motion for summary_judgment mr pitts asserts the paperwork reduction act pra argument addressed here in part ii b and in his opposition to respondent’s cross-motion he asserted the pra argument and the americans with disabilities act argument addressed here in part ii b as we noted above in part i b mr pitts abandoned his contention that the liabilities were discharged in bankruptcy first mr pitts chose to have his cdp hearing by correspondence after the settlement officer explained to mr bentley that the cdp hearing could be held by correspondence or by telephone mr bentley stated in his letter of date i will be able to proceed by correspondence which choice is also selected and approved by my client for the balance of the appeals process having not objected to a non-face-to-face hearing and having rather chosen to have the hearing by correspondence mr pitts cannot contend that the office of appeals abused its discretion by proceeding on that basis second the statute does not require a face-to-face hearing sec_6320 provides that a hearing shall be held by the office of appeals the statute does not describe the nature of that hearing as we have previously observed hearings at the appeals level have historically been conducted in an informal setting when congress enacted sec_6330 congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of an appeals hearing 115_tc_35 thus the regulations implementing the cdp process provide that a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof sec_301_6320-1 a-d6 proced admin regs third a face-to-face hearing could not have been held in mr pitts’s home if a face-to-face cdp hearing was to be held the applicable regulations direct that such hearing take place at the appeals_office closest to the taxpayer’s residence sec_301_6320-1 a-d7 proced admin regs considerations of efficiency taxpayer relations and the safety of irs personnel surely entered into the formulation of that policy if there is a circumstance in which we would second- guess the office of appeals in its adherence to that policy it is not present in this case fourth the ada does not apply to the federal government the relevant portion of the act would be subtitle ii public services but the definition therein of a public entity to which the statute applies does not include the federal government see u s c secs 72_fedclaims_284 smith v u s court_of_appeals no c-08-1860 emc wl n d cal date order dismissing complaint and granting application to proceed in forma pauperis wilks v faa no c06-940p wl w d wash date order of dismissal but if a taxpayer’s disability did impede his participation in a cdp hearing we assume arguendo that notwithstanding the inapplicability of the ada the office of appeals would abuse its discretion if it refused to make reasonable accommodations to facilitate his participation in this case however appeals did accommodate mr pitts by its practice of allowing a hearing to be held by telephone or by correspondencedollar_figure particularly in the case of a taxpayer who has counsel as mr pitts has the conducting of the hearing by telephone or correspondence yields no apparent prejudice to the taxpayer the irs has developed routines for obtaining information in a manner that is susceptible of being recorded evaluated and reviewed the settlement officer was not obliged instead to make a field trip to mr pitts’s apartment to learn his financial situation she was entitled rather to require form 433-a and mr pitts has made no showing that this method for evaluating his financial situation imposed any particular hardship on him paperwork reduction act mr pitts’s principal contention in this case is based on the paperwork reduction act pra u s c chapter sec_3512 of title of the united_states_code provides notwithstanding any other provision of law no person shall be subject_to any penalty for failing to comply with a collection of information that is subject_to this subchapter if-- 11cf in re winston no 07-20593-d-13l wl bankr e d cal date memorandum_decision indicating that allowing a disabled debtor to participate by telephone in bankruptcy proceedings constitutes a reasonable accommodation the collection of information does not display a valid control number assigned by the director in accordance with this subchapter or the agency fails to inform the person who is to respond to the collection of information that such person is not required to respond to the collection of information unless it displays a valid control number emphasis added in the income_tax context this provision of the pra is most often cited against the income_tax return itself--an argument that is thoroughly discredited--so that most of the caselaw addressing the argument and finding it frivolous affirms that the taxpayer’s obligation to file a return is not abrogated by supposed violations of the pradollar_figure mr pitts addresses not the tax_return but form 433-a and he argues that the pra applies to and invalidates its use during the cdp hearing to obtain the financial statement of the taxpayer he argues that since the request for a financial statement on form 433-a is a collection of information the pra applies but that since form 433-a 12see eg 127_tc_200 affd 521_f3d_1289 10th cir some of the opinions holding the pra inapplicable to tax returns are cited in revrul_2006_21 2006_1_cb_745 with regard to tax returns we have rebuffed the argument as recently as in turner v commissioner tcmemo_2010_44 in moore v commissioner tcmemo_2007_200 affd 296_fedappx_821 11th cir when the taxpayer requested during the cdp hearing that settlement officer feist ‘provide evidence verifying the u s individual income_tax form sec_1040 and form 433-a in question are in compliance with the specifications of the paperwork reduction act pra and have been issued current and valid control numbers from the office of management and budget’ emphasis added we characterized the issue as frivolous displays no control number the form is invalid and taxpayers need not comply with requests to fill it out and submit it mr pitts’s argument fails to note the effect of u s c section c b ii except as provided in paragraph c this subchapter shall not apply to the collection of information-- b during the conduct of-- ii an administrative action or investigation involving an agency against specific individuals or entities emphasis added 13the regulations promulgated under this statute are to the same effect c f_r section provides with emphasis added a the requirements of this part apply to all agencies as defined in a and to all collections of information conducted or sponsored by those agencies as defined in c and d wherever conducted or sponsored but except as provided in paragraph b of this section shall not apply to collections of information during the conduct of a civil_action to which the united_states or any official or agency thereof is a party or during the conduct of an administrative action investigation or audit involving an agency against specific individuals or entities c the exception in paragraph a of this section applies during the entire course of the investigation audit or action whether before or after formal charges or complaints are filed or formal administrative action is initiated but only after a case file or equivalent is opened with respect to a particular party section c thus excludes administrative hearings--such as cdp hearings that evaluate the propriety of a specific collection action against a specific taxpayer--from the reach of the pra consistent with that exclusion u s c section c describes the general investigations that are included within the reach of the pra and cdp hearings are not in that description this subchapter applies to the collection of information during the conduct of general investigations other than information collected in an antitrust investigation to the extent provided in subparagraph c of paragraph undertaken with reference to a category of individuals or entities such as a class of licensees or an entire industry emphasis added petitioner argues however that the pra does reach cdp hearings because the set of taxpayers who request cdp hearings constitute in the words of section c a category of individuals emphasis added who generally are asked to submit form 433-a this interpretation is unwarranted the question under u s c section c is not whether many individual taxpayers have cdp hearings they do nor whether form 433-a is used widely it is but whether a given cdp hearing is a general investigation --and it is not rather a cdp hearing is an administrative action investigation or audit involving an agency the irs against a specific individual --in this case mr pitts just as an irs audit of a specific individual taxpayer is not a general investigation so a cdp hearing is an administrative action involving a specific individual and is not a general investigation for that reason the collection of information during a cdp hearing is not subject_to the pra the lack of a control number on form 433-a did not relieve mr pitts from the obligation to submit the form and does not relieve him of the consequences of his failure to do so when the office of appeals did not receive financial information from mr pitts it was entitled to deny his request to suspend collection of his long- unpaid income_tax liabilities for and conclusion on the undisputed facts of this case it is clear that the office of appeals did not abuse its discretion when it denied currently not collectible status to mr pitts’s liabilities and upheld the filing of a notice of lien we hold that as a matter of law respondent is entitled to the entry of a decision sustaining the determination to reflect the foregoing an appropriate order and decision will be entered 14see 919_f2d_1440 10th cir and cases cited thereat the pra is inapplicable to ‘information collection request’ forms issued during an investigation against an individual to determine his or her tax_liability citing u s c sec c b ii
